NON-FINAL REJECTION, FOURTH DETAILED ACTION
Status of Prosecution
The present application, 15/978,119 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application claims priority to provisional application 62/514,608, filed on June 2, 2017.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner attempted to locate Applicant’s representative William Higley (RN 67,503) on April 1, 2020 and left voicemails on April 2, 2020 with no response to discuss the restriction/election requirement.
Applicant filed an election on July 7, 2020 electing Invention I, encompassing Claims 1-10 and 17-20.
Examiner called Applicant’s representative Mr. Higley on July 14, 2020 to inquire as to whether or not the election was made with or without traverse and confirmed that it was without traverse.
Applicant’s representative Jacob Smith (RN 65276) initiated an interview with Examiner on November 5, 2020.
Applicant filed amendments and accompanying remarks and arguments on November 10, 2020.
The Office mailed a final rejection, third detailed action on November 27, 2020.
Applicant filed a request for continued examination and amendments and accompanying remarks and arguments on April 12, 2021, the subject of the instant action.
Claims 1-10 and 18-20 are pending. Claims 11-17 are currently withdrawn per the election due to the restriction requirement. Claims 1 and 20 are independent.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2021 has been entered.
 
Response to Remarks and Arguments
Examiner thanks Applicant’s representative Mr. Jacob Smith for the courtesies extended during the interview on November 5, 2020.
Applicant has submitted claim amendments that have been considered by Examiner. In essence, the new limitation incorporated into the independent claim has been rejected with the application of Dange, United States Patent Application Publication 2018/0225081, published on August 9, 2018 to render the claims obvious and unpatentable.
The Claims stand rejected.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A.
Claims 1-8 and 20 are rejected under 35 USC § 103 as being unpatentable over non-patent literature ”Digital Sharing for Apple Users: A Take Control Crash Course,” by Joe Kissell (“Kissell”) published on December 17, 2015 in view of Kidiron, United States Patent Application Publication 2012/0215816, published on August 23, 2012 and in further view of Dange, United States Patent Application Publication 2018/0225081, published on August 9, 2018 and in further view of Paul, United States Patent Application Publication 2018/0192142, published on July 5, 2018.

As to Claim 1, Kissell teaches: A method comprising:
 at a device including a display, and one or more input devices (Kissell: p. 1, the screenshot and the user interface necessarily requires a display and input devices to interact with):
receiving, via the one or more input devices, a request to enroll in music sharing, wherein enrollment in music sharing allows a first user to share music with other users (Kissell: Fig. below, selecting the “Share my library on my local network” [A], the user is request to enroll in music sharing, which allows the first user to share the music with others); 
(Kissell: the user interface which is displayed, both before and after the checking of the [A] box, includes playlists [B]) and privacy settings for the plurality of playlists, wherein the privacy settings for the plurality of playlists have default values, and the enrollment user interface includes (Kissell: p. 2, the default, once the “Share selected playlists” button is selected, is that all the playlists are unchecked): 
a first affordance that corresponds to a first playlist of the plurality of playlists created by the first user; and 
a second affordance that corresponds to a second playlist of the plurality of playlists created by the first user (Kissell: Figure, [B] a plurality of playlists is displayed, which checkboxes by each one, which are affordances); 
while displaying the privacy settings for the plurality of playlists, receiving, via the one or more input devices, one or more user inputs changing the privacy settings for one or more of the plurality of playlists from corresponding default privacy settings to user- specified privacy settings (Kissell: Figure, pp. 1-2, the user is able to check the boxes next to each of the playlists that they wish to share, which changes from a default to user-specified); and 
after completing enrollment, providing access to the plurality of playlists of the first user to other users based on the privacy settings for the plurality of playlists (Kissell: p. 2, clicking on OK. [C] will commit the changes to the sharing preferences, thereby completing “enrollment.” The connected users, will be able to access the shared playlists) , including: 
in accordance with a determination that the one or more user inputs detected while displaying the enrollment user interface changed the default privacy settings for the 
in accordance with a determination that the one or more user inputs detected while displaying the enrollment user interface changed the default privacy settings for the second playlist, providing access to the second playlist of the first user to other users connected with the first user based on the user-specified privacy settings  (Kissell: pp. 1-2, the connected users, will be able to access the shared playlists).  


    PNG
    media_image1.png
    514
    573
    media_image1.png
    Greyscale

created by the first user;
after completing enrollment, providing access to the plurality of playlists of the first user to other users with a predetermined relationship to the first user based on the privacy settings for the plurality of playlists.
Kidiron teaches in general concepts related to a content management platform for sharing content items with users (Kidiron: Abstract). Specifically, Kidiron teaches the management and sharing of playlists (Kidiron: par. 0041). Users may create “magic” playlists (Kidiron: par. 0051). The user’s profile’s social privacy settings may have certain aspects of the profile are public and other private, customizable, allowing for different sets of social network friends (i.e. predetermined relationships with the user) be able to have access to playlists (Kidiron: Fig. 6B, par. 0093, a user may configure the social privacy settings on a group basis for the playlists). 

    PNG
    media_image2.png
    461
    638
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the application to have modified the disclosed method, systems and apparatuses disclosed by Kissell by including computer instructions for allowing for the playlists to be created by the user and to also allow for those enjoying the shared playlists to be connected by predetermined relationship to the user as taught, suggested and disclosed by Kidiron. Such a person would have been motivated to allow for the differentiated privacy, sharing rights of media items.
Kissell and Kidiron may not explicitly teach: after completing enrollment, concurrently displaying representations of the plurality of playlists of the first user and one or more representations of the other users with the predetermined relationship to the first user that are listening to a respective one of the plurality of playlists of the first user.
(Dange: Abstract). Specifically, Dange teaches that an interface showing music playback is associate with a social networking service providing playback of a music playlist (Dange: par. 0040, Fig. 1A, the msic interface allows selection of a song or playlist). Information also of users listening to the same playlist is also displayed (Dange: par. 0042, Fig. 1A).

    PNG
    media_image3.png
    748
    613
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the application to have modified the Kissell-Kidiron device by including computer instructions for displaying the users that are listening to the playlist as .
Kissell, Kidiron and Dange may not explicitly teach: wherein a first representation associated with a second user among the one or more representations of the other users includes an engagement indicator associated with a reaction provided by the second user in relation to one of the plurality of playlists of the first user.
Paul teaches in general concepts related to a live media stream on a social-networking system (Paul: Abstract). Specifically, Paul teaches that during the live broadcast, audience members are able to give reactions in a reaction region of the displayed broadcast (Paul: Figs. 2A-2B, par. 0026, the reaction field [204] displays reaction information associated with the one or more viewers that are viewing the live broadcast).

    PNG
    media_image4.png
    831
    1111
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the application to have modified the Kissell-Kidiron-Dange device by including computer instructions for displaying reactions of the users that are listening to the playlist as taught, suggested and disclosed by Paul. Such a person would have been motivated to allow for the additional social networking information of the users listening  (Paul: par. 0004, the social networking applications allow users to connect, communicate and share information with other users on the network).

As to Claim 2, Kissell, Kidiron, Dange and Paul teach the elements of Claim 1.
(Kissell: Figure, the “Share entire library” radio button is a third affordance that changes the default values of not being shared to all being shared for the playlists).  

As to Claim 3, Kissell, Kidiron, Dange and Paul teach the elements of Claim 1.
Kissell further teaches: wherein the representations of the plurality of playlists are scrollable (Kissell: Figure, a scrollbar is visible to the region of the playlists).  

As to Claim 4, Kissell, Kidiron, Dange and Paul teach the elements of Claim 1.
Kissell further teaches: wherein the default values of the privacy settings for the plurality of playlists indicate that the plurality of playlists are private (Kissell: the checkboxes are all unchecked initially, meaning that the default is private).  

As to Claim 5, Kissell, Kidiron, Dange and Paul teach the elements of Claim 4.
Kissell further teaches: wherein the one or more user inputs changes the privacy settings for the first playlist from private to public, and wherein other users are provided access to the first playlist in response to the privacy settings for the first playlist being changed from private to public (Kissell: pp. 1-2, selecting the “share entire library” radio button will result in all playlists being made public).

As to Claim 6, Kissell, Kidiron, Dange and Paul teach the elements of Claim 1.

a first state indicating that the first playlist is private; and 
a second state indicating that the first playlist is public (Kissell: Figure, Examiner asserts that the checkboxes are a type of toggle switches, with binary values of either indicating a shared state or not). 

As to Claim 7, Kissell, Kidiron, Dange and Paul teach the elements of Claim 1.
Kidiron further teaches: during the enrollment: 
receiving a request to create a profile (Kidiron: par. 0062, user profile preference information may be gleaned during a registration process); 
in accordance with a determination that the request is to create a public profile, creating a public profile for the first user; and 
in accordance with a determination that the request is to create a private profile, creating a private profile for the first user (Kidiron: par. 0093, Fig. 6B, The profile’s social privacy settings may have certain aspects of the profile are public and other private, customizable. Therefore, Examiner asserts that the request to create a profile encompasses on the creation of a profile that is both public and private, which reads on the claim limitation.)  

As to Claim 8, Kissell, Kidiron, Dange and Paul teach the elements of Claim 7.
Kidiron further teaches: wherein receiving the request to create the profile includes receiving one or more of a name, a username and a photo (Kidiron: par. 0132, the username, other aspects of the profile are modifiable; par. 0062, user profile preference information may be gleaned during a registration process, which includes the username and other user profile preferences).  

As to Claim 20, it is rejected for similar reasons as Claim 1. Kidiron further teaches a non-transitory memory and processor to perform computer instructions (Kidiron: par. 0201-02).
B.
Claims 9-10 and 19 are rejected under 35 USC § 103 as being unpatentable over non-patent literature ”Digital Sharing for Apple Users: A Take Control Crash Course,” by Joe Kissell (“Kissell”) published on December 17, 2015 in view of Kidiron, United States Patent Application Publication 2012/0215816, published on August 23, 2012 in further view of Dange, United States Patent Application Publication 2018/0225081, published on August 9, 2018 in further view of Paul, United States Patent Application Publication 2018/0192142, published on July 5, 2018 and in further view of Samuel, United States Patent Application Publication 2014/0279034, published on September 18, 2014.
 
As to Claim 9, Kissell, Kidiron, Dange and Paul teach the elements of Claim 7.
Kidiron further teaches: after completing enrollment:
receiving a follow request from a second user while the profile for the user is a private profile (Kidiron: par. 0131, followers may access the shared playlists, which suggests that follow requests may be made) .
Kissell, Kidiron, Dange and Paul may not explicitly teach: displaying, on the display, a notification indicating the follow request, wherein the notification includes: 

a second affordance that, when activated, rejects the follow request; and 
a third affordance that, when activated, displays a user profile for the second user.  
Samuel teaches in general concepts related to engaging a mobile community (Samuel: Abstract). Specifically, Samuel teaches that in a social network application, a user is able to review friend requests in a user interface, allowing for the user to accept, deny, or view the profile of the requesting users (Samuel: Fig. 22M, par. 0107, the user is able to accept [2254], ignore (thereby rejecting) [2256] or view the profile of the user requesting the connection [2253]). Examiner notes that though Samuel uses “friend” requests, these are also “followers” in the sense of a social network community.

    PNG
    media_image5.png
    654
    470
    media_image5.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the application to have modified the Kissell-Kidiron-Dange-Paul method and device by including computer instructions for allowing for followers to be accepted, rejected or profiles viewed as taught, suggested and disclosed by Samuel. Such a person would have been motivated to allow for the user to easily manage the requests in one interface (Samuel: par. 0107).

As to Claim 10, Kissell, Kidiron, Dange, Paul and Samuel teach the elements of Claim 9.

after receiving the user selection: 
in accordance with a determination that the user selection included selection of the first affordance, providing the second user with access to the first playlist of the first user based on the user-specified privacy settings; and 
in accordance with a determination that the user selection included selection of the second affordance, denying the second user access to the plurality of playlists of the first user (Kissell: pp. 1-2, the connected users, will be able to access the shared playlists that have their corresponding checkboxes selected to allow sharing ).  


As to Claim 19, Kissell, Kidiron, Dange and Paul teach the elements of Claim 1.
Kissell, Kidiron, Dange and Paul may not explicitly teach:  in response to receiving the request to enroll in music sharing and prior to displaying the enrollment user interface: 
determining whether or not the first user is subscribed to a subscription-based music streaming service;  
in accordance with a determination that the first user is subscribed to the subscription-based music streaming service, displaying the enrollment user interface; and 
in accordance with a determination that the first user is not subscribed to the subscription-based music streaming service, forgoing display of the enrollment user interface.  
Kidiron does however teach that subscription based services may be integrated with the systems described in Kidiron (Kidiron: par. 0007, services such as Napster are subscription based for music consumption; par. 0116, purchase of music via a subscription license may be tracked). Examiner asserts that these services may be streaming as suggested by Kidiron (Kidiron: par. 0113, the music may be streamed from the cloud).
Samuel teaches in general concepts related to engaging a mobile community (Samuel: Abstract). Specifically, Samuel teaches that in a social network application, a user is able to sign up for an account on a platform, and may be required to connect to another social media account, to establish a verified account via the other account (Samuel: Fig. 21C, par. 0102, as an example, a third-party account, such as Facebook may be required to be connected to the user account). A request to the third-party social media platform is sent (Samuel: par. 0102, via the sign up/login screen in 21C). The display of the sign up of the third-party platform may be based on a determination whether or not there is an existing account with the platform (Samuel: par. 0102).
(Samuel: par. 0102). Further, the third party platform may have been a subscription-based music streaming service as taught and suggested by Kidiron. Such a person would have done so to better integrate and streamline the music listening experience or to provide directed advertising and purchase of the service if the user does not have an account.
C.
Claim 18 is rejected under 35 USC § 103 as being unpatentable over non-patent literature ”Digital Sharing for Apple Users: A Take Control Crash Course,” by Joe Kissell (“Kissell”) published on December 17, 2015 in view of Kidiron, United States Patent Application Publication 2012/0215816, published on August 23, 2012 in further view of Dange, United States Patent Application Publication 2018/0225081, published on August 9, 2018 in further view of Paul, United States Patent Application Publication 2018/0192142, published on July 5, 2018 and in further view of Brahmanapalli et al. (“Brahmanapalli”), United States Patent Application Publication 2012/0096526, published on April 19, 2012.

As to Claim 18, Kissell, Kidiron, Dange and Paul teach the elements of Claim 1.
Kidiron further teaches teach: displaying, on the display, a link for music (Kidiron: Fig. 12a, the tracks displayed are links to the music). 

    PNG
    media_image6.png
    472
    706
    media_image6.png
    Greyscale
 Kissell, Kidiron, Dange and Paul may not explicitly teach: displaying, on the display, a link for music created by the first user.  
Brahmanapalli teaches in general concepts related to managing sharing of playlists of video clips (Brahmanapalli: Abstract). Specifically, Brahmanapalli teaches that playlists of video clips are created by a user (Brahmanapalli: par. 0021, Fig. 5, the video share module [140] allows for the management, creation, editing of playlists). These playlists may then be shared with other users, of which the user may have defined the group of users and their roles (Brahmanapalli: par. 0020, Fig. 4, these different roles are different predetermined relationships to the first user). The playlists may then be shared with specific other users and played (Brahmanapalli: par. 0020, Fig. 6, par. 0022). The various clips may be played by viewers, via a secure token that may be used for example in a web browser (Brahmanapalli: pars. 0024-25). 

    PNG
    media_image7.png
    484
    536
    media_image7.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the application to have modified the Kissell-Kidiron-Dange-Paul device and methods by including computer instructions for allowing the links to the individual media items to be ones created by the user as taught, suggested and disclosed by Brahmanapalli. Such a person would have been motivated to allow for the differentiated privacy, sharing rights of media items (Brhamanapalli: par. 0002).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu et al., US Patent 8826646, published on Sept. 2, 2014 (describing privacy settings, preferences for items);
Wu et al., US Patent Application Publication 2006/0143236, published on June 29, 2006 (describing interactive playlist sharing systems with registration tracking of songs);
Khedouri et al., US Patent Application Publication 2008/0212944, published on Sept. 4, 2008 (describing network sharing of playlists across devices);
Sanio et al., US Patent Application Publication 2015/0205971, published on July 23, 2015 (describing the creation of a single playlist with multiple authors);
Modi, US Patent Application Publication 2016/0048589, published on Feb. 18, 2016 (describing registration interface for music social platform and profile setting changes).
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to the Examiner whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES T TSAI/
Examiner, Art Unit 2174